         Case 2:20-cv-00076-KGB Document 20 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CASEY C. JOHNSON                                                                       PLAINTIFF
ADC #662070

v.                                Case No. 2:20-cv-00076-KGB

MORIEON KELLY, Captain,
East Arkansas Regional Unit, ADC, et al.                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 19). Plaintiff Casey C. Johnson has not filed any

objections, and the time to file objections has passed. Accordingly, after careful consideration, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

grants defendants Morieon Kelly and Franklin Graham’s motion for summary judgment for failure

to exhaust his administrative remedies (Dkt. No. 15) and dismisses Mr. Johnson’s case without

prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

of this Order and accompanying Judgment would not be taken in good faith.

       It is so ordered this the 28th day of January, 2021.


                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
